DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered. 
Response to Amendments
Applicant's amendments filed 9/27/2021 to claims 58 and 76 have been entered. Claims 58 and 64-77 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of Group II, corresponding to previous claims 27-44, and the species of species “plastic” in previous claim 31, in the reply filed on 1/18/13 stands.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 58, 64-70 and 74-77 are rejected under 35 U.S.C. § 103(a) as obvious over Spence et al (2009, Developmental Cell, 17(1): 62-74; reference U) in view of Schmelzer et al (2007, JEM, 204(8): 1973-1987), Ratajczak et al (U.S. PGPUB 2009/0155225) and Keller et al (U.S. PGPUB 2006/0003446).  
Regarding claim 58, Spence teaches that foregut progenitor cells differentiate into liver, biliary system, and the pancreas (see page 62). Regarding claim 58, Spence teaches that these foregut progenitor cells express both PDX1 and SOX17, and are present during development in the primordial gall bladder, and the extrahepatobiliary system comprised of the gall bladder, cystic duct, common duct, and extrahepatic ducts (see pages 62-63). Regarding claim 64, while Spence did their assays in mice, Spence teaches that there is also a common progenitor in humans and that human stem cells also differentiate into endoderm derivatives (see page 72).
Spence does not teach isolating the cells from human based on being positive for a stem cell surface marker, a liver cell lineage marker, a pancreatic cell lineage marker, and an endodermal lineage marker or methods of culturing isolated progenitor cells.
Regarding claim 58, Schmelzer teaches stem cells are located in ductal plates in fetal and neonatal livers and in the proximal branches of the intrahepatic biliary tree, that they are responsible for liver regeneration, that they express the stem cell marker EpCAM, and that progenitor cells are maintained throughout life (see abstract and pages 1974 and 1984). Regarding claim 58, Schmelzer teaches the stem cells are pluripotent, with the ability to give rise directly to committed biliary progenitors and hepatoblasts, and thence to hepatocytic and biliary lineages, as well as to other endodermal cell (see page 1983). Regarding claim 58, Schmelzer teaches endodermal cell types include liver, lung, pancreas, and intestine (see page 1974). Regarding claims 58, 64-69 and 75, Schmelzer teaches isolating these cells from human livers based on the expression of specific cell markers including EpCAM using flow cytometry (see abstract and page 1986). Regarding claim 58, Schmelzer teaches the cells do not express AFP is a marker for cells within the liver bud (see page 1973). Regarding claims 70 and 74-75, 
Regarding claims 58 and 75-77, Ratajczak teaches populations of stem cells can be selected based on their capability to differentiate into specific lineages (see paragraph [0004]). Regarding claims 58 and 75-77, Ratajczak teaches target stem cells can be isolated based on their expression of specific endodermal markers, including liver cell lineage markers and pancreatic cell lineage markers (see paragraph [0030]). Regarding claims 58 and 75-77, Ratajczak specifically teaches that stem cells can be sorted for the endodermal marker PDX1 and the pluripotent stem cell markers Oct-4 and Nanog (see paragraphs [0037], [0069], [0214]). Regarding claims 68-69, Ratajczak the selection of cells is done using an antibody to the marker (reads on immunoselection) and FACS sorting (flow cytometry) (see paragraph [0016]).
Regarding claims 58 and 75-77, Keller teaches endodermal cells are progenitor cells that generate liver, pancreas and lung (see paragraph [0003]). Regarding claims 58 and 75-77, Keller teaches these endodermal, liver and pancreatic progenitor cells can be identified by FACS sorting for different markers, including the endodermal marker HNF3beta (also called FOXA2) (se paragraph [0052]). Regarding claims 58 and 75-77, Keller teaches embryotic stem cells differentiate into these endodermal lineage cells, and they can be identified by their expression of several lineage markers including HNF3beta (also called FOXA2), SOX17, and PDX-1 (this marker is also taught by Ratajczak) (see paragraph [0059]). 
It would have been obvious to combine Spence with Schmelzer, Ratajczak and Keller to select Spence’s PDX1/SOX17 positive progenitor cells based on said cells being positive for PDX1, SOX17, a stem cell surface marker (such as EpCAM, Oct-4 and Nanog), and a liver cell lineage marker. A person of ordinary skill in the art would have had a reasonable expectation of success in selecting Spence’s PDX1/SOX17 positive progenitor cells based on said cells being positive for PDX1, SOX17, a stem cell surface marker, and a liver cell lineage marker because 
	Regarding claim 58, Spence is silent as to the progenitor cells’ expression of all of the claimed markers. The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not the product of applicants’ method differs, and if so to what extent, from the product of Spence’s method.  The prior art method obtains pluripotent cells from biliary-tree tissue that express markers of early liver and stem/progenitor cells. Furthermore, Ratajczak and Keller establish that the claimed markers are indicative of the same lineage as Spence’s taught cells, meaning they are expressed by cells of these lineages. The cited art taken as a whole demonstrates a reasonable probability that Spence’s cells isolated by the methods of the secondary referneces yields a product that is either identical or sufficiently similar to the product of the claimed method that whatever differences exist between the methods are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. Clear evidence that Spence’s cells from the same source as the claimed cells, that have the same differentiation ability as the claimed cells, do not express the claimed markers would advance prosecution and might permit allowance of claims to applicants' method.
Regarding claim 66, Schmelzer is silent as how long the subject has been deceased prior to isolating the cells from the liver. While Schmelzer does not teach the product by process 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Claims 71-73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spence et al (2009, Developmental Cell, 17(1): 62-74; reference U) in view of Schmelzer et al (2007, JEM, 204(8): 1973-1987), Ratajczak et al (U.S. PGPUB 2009/0155225) and Keller et al (U.S. PGPUB 2006/0003446) as applied to claims 58, 64-70, and 74-77 above, and further in view of Reid et al. (2002, U.S. PGPUB 2002/0183188).
The teachings of Spence in view of Schmelzer, Ratajczak and Keller are relied upon as above. In addition, regarding claims 71-73, Schmelzer teaches cells are cultured in RPMI 1640 with no copper, low calcium (0.3 mM), and supplemented with zinc, selenium, insulin, transferrin, HDL, and lipids (see page 1979).
Spence in view of Schmelzer does not teach culturing the cells in RPMI 1640 further comprising free fatty acids bound to serum albumin, and high-density lipoprotein (claim 71). 
Regarding claim 71, Reid teaches that RPMI 1640 comprising insulin, transferrin/Fe, selenium, zinc, free fatty acids bound to serum albumin, and high-density lipoprotein is a serum-free hormonally defined media tailored for liver cells (see paragraphs [0213]-[0219]).
A person of ordinary skill in the art would have had a reasonable expectation of success in culturing Spence’s cells in view of Schmelzer, Ratajczak and Keller in Reid’s medium because Reid teaches that the medium provides nutrients for liver-derived cells. Reid’s medium is therefore a functional equivalent for Schmelzer's, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 9/27/2021 have been fully considered but they are not persuasive. 
Applicant alleges that Schmelzer’s cells are not the same as the cells isolated in the claimed method. However, the rejection is now over the obviousness to isolate Spence’s cells and the cells taught by Spence appear to be identical to the cells isolated in the claimed method.
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEPHANIE A MCNEIL/Examiner, Art Unit 1653